Citation Nr: 1137209	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for a service-connected low back disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran had active service from June 1983 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 20 percent rating for the service-connected recurrent lumbar strain, status post herniated nucleus pulposus at L3-4, effective from June 29, 2004.  The Veteran appealed this determination.  In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The record reflects the Veteran was asked to identify any recent relevant medical treatment he received and to send any medical reports he had.  In addition, in June 2010, he underwent a VA orthopedic examination.  The Board concludes there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's service-connected low back disability has not demonstrated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or any incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months.

2. Resolving any doubt in the Veteran's favor, his service-connected low back disability has resulted in neurological symptoms in the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.312, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010). 

2. Affording the Veteran the benefit of the doubt, the criteria for a separate 10 percent evaluation for left lower extremity neurological manifestations have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  The U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2004 and June 2007 that fully addressed the notice elements, and the July 2004 letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Also, in the June 2007 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available VA and private treatment records for the Veteran.  In addition, the Board notes that the VA examinations in 2005 and 2010 included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These examination reports are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Historically, the Board notes that in a record dated in February 1999, Christopher D. Heffner, M.D., reported seeing the Veteran for his complaints of low back pain radiating into his left lower extremity, which dated back to 1990.  He had been treated with anti-inflammatory medications and physical therapy, but seemed to be doing worse.  He denied pain involving his right leg, weakness, sensory loss, ataxia, and bowel or bladder dysfunction.  The diagnosis was herniated lumbar disk, and it was noted that the Veteran had left lower extremity pain relating to a far lateral disk bulge at the L3-4 level.  The plan was to try lumbar epidural steroids and to begin physical therapy for rehabilitation.  An MRI report, dated in November 2000, showed mild L3-L4 disc desiccation and degenerative change, but without herniation, and an otherwise negative MRI of the lumbosacral spine.

On VA examination in April 2006, the Veteran reported having low back pain, more on the left side, characterized as dull and occasional sharp.  He reported that the pain was constant and at a 7 on the pain scale of 1 to 10.  The examiner noted that from the Veteran's facial expression and demeanor, it did not appear that he was in much pain.  For treatment, he used ibuprofen on an as needed basis, and had not seen a doctor for his back since 1999.  He did not report flare-ups.  He reported some numbness over the left upper thigh without pain and muscle weakness, and no pain going down the left leg.  He did not report any associated features with back pain, such as weight loss, fever, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, or erectile dysfunction.  He used a back brace approximately two times a week, and did not use a cane to walk.  He was not unbalanced because of his back, had no history of falls, and had no limitation on walking.  He could stand for 10 minutes, and reported that his activities of daily living were affected by his back because bending was painful and he had problems with his pants and socks.  He also reported that his job was affected by back pain.  On physical examination, it was noted that he had an occasional limp, which was because he felt pain in the left side of the back when he put pressure on the left leg.  On inspection, the spine, posture, gait, and curvature of the spine were normal.  Flexion of the lumbar spine was to 60 degrees, and limited by reported pain; extension was to 30 degrees, and lateral flexion and rotation on each side were to 30 degrees.  Repetitive movements of the back increased pain, weakness, fatigue, and lack of endurance without any change in the range of motion.  There was no objective evidence of painful motion, spasms, weakness, or tenderness.  No periods of incapacitation, due to the back, had been reported over the past year.  It was also noted that back pain did not radiate into the lower extremities, and neurologic examination of the lower extremities was normal.  The diagnoses included degenerative disc disease of the lumbosacral spine, with residuals as described.  An x-ray showed a normal lumbosacral spine examination.

A private MRI report dated in March 2007 showed (in order of importance):  (1) moderate changes of disc desiccation at L3-4, left lateral focal protrusion with superimposed moderate sized left lateral posterior disc osteophyte complex, and it was noted that this should impinge on the exited left L3 nerve root and possibly the lateral left L2 nerve root; (2) an otherwise unremarkable MRI of the spine with no spinal stenosis; and (3) mild to moderate osteoarthritic changes involving the sacroiliac joints incompletely characterized.

In a progress note from Dr. Heffner, dated in August 2007, the Veteran reported that in the last three years he had bilateral sacroiliac joint pain and some left anterior and lateral thigh pain radiating down to the knee.  It was noted that his right sacroiliac pain may have been somewhat worse than the left, but the pain radiating into the thigh was only on the left side.  It was also noted that he had no weakness, sensory loss, ataxia, or bowel or bladder trouble.  Examination showed some tenderness over the sacroiliac joints on both sides, and straight leg raising was somewhat positive on the left side at 30 degrees and negative on the right.  Motor strength was normal, sensation was intact, and reflexes were 1+ and equal.  The diagnoses included herniated lumbar disc and sacroiliac dysfunction.  Dr. Heffner noted that the Veteran had sacroiliac dysfunction, probably related to arthritic change and also the far lateral disc herniation on the left side at L3-4.  Dr. Heffner explained that surgery would be an option for the disc herniation, but this would only help with the thigh pain on the left side and would not help with his sacroiliac pain, which, in some respects, was more bothersome for him than the thigh pain.  Dr. Heffner indicated that the Veteran's situation did appear to be worse than it was 6 years ago, and there were concerns with the gradual development of sacroiliac dysfunction that he was certainly in a chronic pain situation that was not going to completely resolve with any specific treatment.  Dr. Heffner indicated he would continue to follow the Veteran, and that they had the option for surgery for the L3-4 disc, but that a significant component of his pain would be permanent.  

In a progress note from Dr. Heffner, dated in May 2008, the Veteran reported having chronic pain in his back, left leg, and across his sacroiliac joints.  He reported that the most severe pain was the radiating pain into his left anterior thigh to the knee.  On examination he had bilateral sacroiliac joint tenderness and lower lumbar tenderness to palpation.  He also had back pain with straight leg raising on the left side; reflexes were 2+ and equal, and his gait was study.  The plan was to try the Veteran with epidural injections and selective nerve block at the L3-4 level and see how much of his pain responded to this.  

On a VA orthopedic examination in June 2010, the Veteran reported that during the past year, his pain was of greater intensity across the low back and in the left side of the low back, and that he had radiation of pain into the left thigh above the knee.  He had no bowel or bladder complaints, was able to dress and bathe independently.  He wore a back brace twice a week, depending on his pain.  He reported developing pain after driving 10 miles, and had a cane which he used three times a month when he had flare-ups of pain.  He reported that in the past year he had taken about three days off of work because of flare-ups of pain, and that on those days he "takes it easy" by sitting or lying down.  He worked for the Social Security department as a service representative, and talked on the phone.  He would sit for about 15 minutes, after which his back became uncomfortable, then he stood for 15 minutes before he sat again.  On physical examination, he appeared to be in slight distress while sitting and changing positions, and tended to shift and change positions frequently.  He had a slight limp on the left when he first got up to walk, that might be a combination of his back and left knee.  He could walk on his heels and toes normally, and do a tandem gait, and could squat with external support.  He stood erect, had no scoliosis, but there was a slight loss of lumbar lordosis on clinical examination.  There were no muscle spasms noted.  Range of motion done repetitively showed 50 degrees of flexion, 5 degrees of extension, 15 degrees on right and left lateral bend, and 10 degrees of rotation to the right and left.  He complained of pain on sitting up.  After the final range of repetitive motion, there was no change in motion, but there was increased pain, fatigability, weakness, and some lack of endurance, but no incoordination.  There was tenderness in the left sacroiliac joint, which is the area in which the Veteran complained most of his back pain.  His sitting posture was normal, although he did shift and change positions frequently.  His deep tendon reflexes of the knees and ankles were 2/4 bilaterally, with no pathologic reflexes.  Sensation was intact, and strength of the quadriceps was 4/5 on the right and 5/5 on the left.  The examiner noted that there was no visible evidence of muscle atrophy, and could not explain the asymmetry of his two thighs since his pain was on the left side and prior knee surgery was on the left, but his left thigh was 2 cm. larger than the right.  X-rays were reported to show sclerosis at the left sacroiliac joint with a slight narrowed sacroiliac joint space.  The lumbar spine showed a slight straightening of the lumbar lordosis.  The diagnoses included L3-L4 lateral disc herniation and osteoarthritis left sacroiliac joint.  The examiner noted that the left sacroiliac joint was tender to touch, painful on rotation of the hips and movement of the pelvis, as well as showing sclerosis and joint space narrowing on the x-ray.  The examiner found that the sacroiliac dysfunction was present since 1998, since an x-rays ordered indicated that was present.  The examiner also noted that the Veteran began having sacroiliac symptoms some four years after leaving service, and was rather young to have osteoarthritis, but clearly there were x-ray changes at the left sacroiliac joint.  The examiner opined that it was less likely as not that the Veteran's sacroiliac dysfunction was due to his service-connected lumbar spine.  

In a progress note dated in July 2010, Dr. Heffner, noted that the Veteran had been seen for an L3-4 disc herniation on the left side.  It was noted that the Veteran had intermittently used conservative treatment over the years, but was getting worse in the last year.  He had a large amount of pain in the left lower back, radiating into the anterior left thigh, to the knee.  It was noted that he had three epidural injections this year, which provided no benefit.  Physical examination showed that the Veteran's strength was normal, gait was steady, and reflexes were 1+ and equal except for the left knee jerk, which was trace.  Toes were down going and straight leg raising was noted to be somewhat positive on the left side at about 30 degrees.  An MRI scan of the lumbar spine demonstrated desiccation of the L3-4 disc, with a far lateral left L3-4 disc herniation present.  Dr. Heffner advised the Veteran that surgery for a far lateral left L3-4 discectomy was a reasonable option, but that surgery did not guarantee relief of his symptoms.  The Veteran apparently indicated he wished to proceed with the discectomy, to be arranged at his convenience, because he was not ready to schedule yet due to work constraints.  

III. Analysis

The Veteran contends that he should be entitled to an increased rating for his service-connected low back disability.  

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

By a May 2006 rating decision, the RO granted an increased, 20 percent rating, for the service-connected lumbar spine disability, pursuant to Diagnostic Code (DC) 5237 (for lumbosacral strain) and DC 5243 (for intervertebral disc syndrome), which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DC 5243.    

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), DC 5243 (intervertebral disc syndrome) are evaluated under the following general rating formula, with or without symptoms such as pain, stiffness, or aching, in the area of the spine affected by residuals of injury or disease.  Further, under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5236, 5237.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).

As noted, neurologic abnormalities are rated separately.  DC 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a DC 8520.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After considering the competent evidence, as summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's service-connected low back disability - which according to the medical evidence of record now includes recurrent lumbar strain, status-post herniated nucleus pulposus at L3-4, sacroiliac osteoarthritis, and sacroiliac dysfunction.  

In order for a rating in excess of 20 percent to be awarded, the Veteran would have to demonstrate favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine to 30 degrees or less; however, there is no clinical evidence of any such limitation of thoracolumbar motion.  The objective evidence of record during the time period in question consists of two VA examinations, VA treatment records, private treatment records, and the Veteran's contentions, and shows that he complained of chronic low back pain, of varying degrees, as well as some functional limitations and flare ups, which caused him to miss work.  Objective examinations showed limitation of thoracolumbar motion that increased slightly in severity, tenderness, and some impairment with repetitive use.  It was also noted, however, that he had no bowel or bladder impairment or any sensory abnormalities. 

With regard to limitation of motion of the thoracolumbar spine, the Board notes that at no time did the findings of limitation of low back motion approximate forward flexion to 30 degrees or less, or ankylosis, even when considering the pain reported.  On the most recent examination in 2010, the Veteran had flexion to 50 degrees, with pain reported on repetitive motion. On the VA examination in 2006, flexion was from 60 degrees, with no objective evidence of painful motion, but increased pain with repetitive motions.  The Board notes that one of these findings regarding flexion approximate the criteria for an increased rating of 40 percent, even considering the effects of pain and other factors.  Moreover, a review of the record shows that orthopedic manifestations of the Veteran's service-connected low back disorder have never, at any point during the period in question, been manifested by complaints or objective findings or functional impairment such that would warrant an rating in excess of 20 percent.  Rather, the clinical and reported findings during the time period in question more nearly approximated the criteria for a 20 percent rating.  38 C.F.R. § 4.7.  While the Veteran denied incapacitating episodes on the VA examination in 2006, on the VA examination in 2010, he reported having flare-ups where he took off work and took it easy.  There has been, however, no report of incapacitating episodes that required bed rest recommended by a physician.  Thus, the criteria for a 40 percent rating for the orthopedic manifestations of the Veteran's service-connected low back disability have not been met or approximated under any of the applicable rating criteria.  38 C.F.R. § 4.7.  

The Board has also considered the Veteran's complaints of low back pain, flare-ups, and functional limits as well as potential additional limitation of functioning resulting therefrom.  However, there is insufficient objective evidence (shown on either VA examinations or treatment records) to conclude that the Veteran's back pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  In that regard, the Board notes that the Veteran has consistently complained of ongoing and chronic low back pain that has varied in severity, that limits his activities, and that leads to flare-ups.  The VA examiners noted that repetitive movements of the back caused increased pain, weakness, fatigue and lack of endurance.  Nonetheless, the record reflects that although the Veteran has reported chronic pain and limitation of motion and activities due to pain, the VA examiners in 2006 and 2010, found, on objective examination, no atrophy or weakness, and that repetitive motion caused no change in motion or incoordination, and no pain was noted on motion or at the end ranges of motion.  Thus, a rating in excess of 20 percent is not warranted, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.

The Board has also considered a separate rating for the Veteran's neurological manifestations resulting from his service-connected low back disability.  As noted above, Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Review of the medical evidence of record reveals that the Veteran has somewhat consistently complained of radicular pain - at times severe - into his left leg, and only denied radiating pain on the VA examination in 2006.  While review of both VA records and private treatment records detail the Veteran's ongoing complaints of radiating pain, these records also show that neurological examination was normal (in 2006), sensation was intact, strength was normal, and reflexes were intact and equal - except for the most recent treatment record from Dr. Heffner, dated in July 2010, in which the Veteran's reflexes were noted to be 1+ and equal, except for left knee jerk which was trace.  Thus, giving the Veteran the benefit of any doubt, the Board finds that the overall disability picture presented by the evidence indicates mild incomplete paralysis in the left lower extremity under the criteria found in Diagnostic Code 8520.  The record reflects that the Veteran has consistently reported that his radicular symptoms affect his left lower extremity.  The Board finds that the Veteran's subjective complaints regarding his left lower extremity recorded during the pendency of this appeal are essentially consistent with the objective evidence.  Therefore, the Board finds that a separate 10 percent rating is warranted for the left lower extremity.  A higher 20 percent rating is not warranted under Diagnostic 8520 as the Veteran's radiculopathy symptoms do not result in "moderate" incomplete paralysis.  38 C.F.R. § 4.6.  Such disability is simply not objectively shown by the record.

The above determinations are based upon consideration of applicable schedular rating provisions.  It should also be pointed out that there is no showing that the Veteran's low back disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the rating schedule, referral for a determination of whether his disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim for a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In addition, the Board also concludes that the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the grant of a separate 10 percent rating, but no higher, for the neurologic manifestations affecting the left lower extremity of the Veteran's service-connected low back disability.  Id.






							(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent for the orthopedic manifestations of the Veteran's service-connected low back disability is denied.

A separate 10 percent rating for the left lower extremity neurologic manifestations of the Veteran's service-connected low back disability is granted; subject to the regulations regarding payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


